Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fixation means” in claim 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the skin" and “the naked eye” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites “wherein patterns are visible on the skin to the naked eye.” This recitation is unclear as it is directed to features that were not introduced in claim 17, from which claim 27 depends. The Examiner is unclear what is forming the patterns.  
Claim 36, lines 1-3 recite “wherein the color change indicator detects peroxidases, which do not form part of the epidermis, by means of benzidines or phthalazines”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “wherein the color change indicator detects peroxidases, which do not form part of the epidermis, by is configured to detect 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 recites “wherein the microneedles comprise at least one active ingredient”. This limitation is already included in claim 17, form which claim 19 depends. 
Claim 27 recites “wherein patterns are visible on the skin to the naked eye.”   This limitation is not directed to further limiting any structure recited in claim 17, from which claim 27 depends. 
Claim 28 recites “microneedles made of biodegradable polymers, biocompatible polymers or water-soluble polymers.”   This limitation is already included in claim 17, form which claim 28 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 27 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 27 recites “wherein patterns are visible on the skin to the naked eye.” The Examiner cannot understand claim 27 because claim 27 is not directed to further limiting any structure recited in claim 17, from which claim 27 depends, and it appears that claim 27 may be an attempt to claim the skin of a user/patient. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-21, 24 and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0257188 to Kendall et al.
Regarding claim 17, Kendall et al. discloses a microneedle array (Fig. 1A-1H) for use with intradermal delivery (Fig. 1C), comprising a plurality of microneedles (coated protrusions 110; paragraphs 129, 137-138) on a carrier (base 120), wherein the microneedles comprise at least one color change indicator (indicator material; color change, paragraph 144), the microneedles comprising at least one active ingredient (stimuli or material; paragraph 1) and the microneedles comprising at least one polymer 
Regarding claim 18, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the color change indicator (indicator material) is added during the production of the microneedles (the Examiner notes that the claimed phase “the color change indicator is added during the production of the microneedles” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Kendall et al. is silent as to the process used to form the coated microneedles, it appears that Kendall et al.’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of polymer and indicator material.  MPEP 2113.
Regarding claim 19, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the microneedles comprise at least one active ingredient (stimuli or material; paragraphs 1 and paragraphs 153-171 describe all of the possible active ingredients – and see above 112(d) rejection for claim 19).  
Regarding claim 20, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the color change indicator (indicator material; color change, paragraph 144) is at least one pH indicator (paragraph 146).
Regarding claim 21
Regarding claim 24, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the color change indicator (indicator material; color change, paragraph 144) is ink (dye: paragraph 481 and 778).
Regarding claim 26, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the color change indicator (indicator material; color change, paragraph 144) is included in the tip of the microneedles (coating is on the tips of the projections, see abstract).
Regarding claim 27, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that patterns are visible on the skin to the naked eye (paragraphs 778-786).
Regarding claim 28, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that microneedles made of biodegradable polymers, biocompatible polymers or water-soluble polymers (paragraph 178 – and see above 112(d) rejection for claim 28).
Regarding claim 29, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the microneedle array comprises fixation means (adhesive; paragraph 741).
Regarding claim 30, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, and Kendall et al. further discloses that the microneedle array is accommodated in a microneedle system and comprises at least one reservoir and/or applicator (applicator, paragraph 153).
Regarding claim 31, Kendall et al. discloses the claimed invention as discussed above concerning claim 18, and Kendall et al. further discloses that the microneedles comprise a medicinal drug (paragraphs 153-171 disclose a number of medicinal drugs that can be incorporated into the microneedles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al., in further view of U.S. Publication No. 2011/0224515 to Mir et al.  
Regarding claim 25, Kendall et al. discloses the claimed invention as discussed above concerning claim 17, but Kendall et al. does not expressly state that the color change indicator detects endogenous enzymes.
Mir et al. teaches a microneedle (title, Figs. 1A-1B) that includes a color change indicator (reagent centers 128 include those specific molecules or materials that respond with a change in some optical property to the presence of the analyte) that detects endogenous enzymes (the enzyme glucose oxidase) (paragraph 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the color change indicator of the microneedles of Kendall et al. to be a color change indicator that detects endogenous enzymes, as taught by Mir et al. in order to know that the microneedle array has been inserted into the skin a sufficient distance to trigger an enzyme based color change of the color change indicator (paragraph 69 of Mir et al.).  

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al., in further view of U.S. Publication No. 2010/0069726 to Levinson. 
Regarding claims 32 and 33, Kendall et al. discloses the claimed invention as discussed above concerning claim 18 and 20, respectively, but Kendall et al. does not expressly state that the color change indicator is at least one pH indicator, which is selected from the group consisting of nitrazine yellow, bromothymol blue, carminic acid, brazilin, Congo red, neutral red, phenolphthalein, phenolic red, tetrabromophenolphthalein and a mixture thereof; as recited in claim 32; or that the color change indicator is nitrazine yellow or bromothymol blue, as recited in claim 33. 
Levinson teaches a pH sensitive reagent usable with a miconeedle array, and that such reagents include phenol red and bromothymol blue (paragraph 73).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the pH sensitive color change indicator of the device of Kendall et al. to be a pH sensitive reagent, such as bromothymol blue, as taught by Levinson, since bromothymol blue is a known pH sensitive reagent in the relevant art (paragraph 73 of Levinson). 

Allowable Subject Matter
Claims 22-23 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AMBER R STILES/Primary Examiner, Art Unit 3783